UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1146




In Re:   SAMUEL DEWITT MCCOTTER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                (5:01-cv-00100-H; 4:90-cr-00027-BO)


Submitted:   November 20, 2008          Decided:   December 19, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Samuel DeWitt McCotter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel   McCotter     petitions      for    a   writ     of    mandamus,

alleging that the district court has unduly delayed acting on

his motion for return of property.               He seeks an order from this

court directing the district court to act.                     In response to an

order   of     this    court,    the    district    court      filed    a     response

demonstrating     that    the    district      court     denied   the       motion   for

return of property in an order dated July 30, 2003, and filed on

August 1, 2003.          Accordingly, because the district court has

ruled on the motion for return of property, we deny the mandamus

petition as moot.         We dispense with oral argument because the

facts   and    legal    contentions      are   adequately       presented       in   the

materials     before     the    court   and    argument       would    not    aid    the

decisional process.

                                                                  PETITION DENIED




                                          2